Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendments dated 4/28/21 are hereby entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 14-23 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being.
In regard to Claim 14, the following limitations can be performed as a mental process by a human being alone:
Method for a [human being acting as] an […] exercise selection system to […] select physical exercises to propose to a user […]
wherein the [human being mentally performs a] method [that] comprises the following steps:
-    classifying a predefined collection of physical exercises […] according simultaneously to the user’s objectives, to the physical attributes that these physical exercises allow to reinforce and/or activate, and for each physical attribute the levels for which these physical exercises are appropriate, said collection comprising a first physical exercise and a second physical exercise;


-    [visually] testing […] the level of the user for different physical attributes;
-    during the performance of the first physical exercise, [the user] deliberately entering a feedback […] in order to indicate a sensation of the user during the performance of said first physical exercise, said entering being unprompted;
-    […] selecting by said […] exercise selection system […] the second physical exercise on the basis of said user objective entered by the user, of one or several physical attributes to be reinforced and/or activated as determined according to the level of the user for this attribute, and of said user feedback entered by the user.
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., a “mobile device and a motion sensor, wherein said user wears said mobile device and said motion sensor, said motion sensor comprising a three-axis accelerometer,” and/or a “database” these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., a “mobile device and a motion sensor, wherein said user wears said mobile device and said motion sensor, said motion sensor comprising a three-axis accelerometer,” and/or a “database” these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 2 in Applicant’s specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over PGPUB US 20050181347 A1 by Barnes et al (“Barnes”), in view of PGPUB US 20150005911 A1 by Lake, II et al (“Lake”), further in view of PGPUB US 20160220176 A1 by Desnerck et al (“Desnerck”).
In regard to Claim 14, Barnes teaches a method for causing an automatic exercise selection system to automatically select physical exercises to propose to a user, […],
wherein the method comprises the following steps:
-    classifying a predefined collection of physical exercises in a database according simultaneously to the user’s objectives, to the physical attributes that these physical exercises allow to reinforce and/or activate, and for each physical attribute the levels for which these physical exercises are appropriate, said collection comprising a first physical exercise and a second physical exercise;
(workout blocks are stored in the database 22 based on workout group and fitness level from which the exercise based curriculum will be determined, ¶ 0011, 0082-0087; Figure 9; in regard to “physical attributes”, workout blocks are stored in the database 22 by workout group, e.g. cardio, core, strength, flexibility, ¶ 0087);

(profile screen allows entry of vital statistics, ¶ 0048, Fig.4; user can alter the long term goal or set the daily focus goal, ¶ 0083-0084);
-    testing […] of the level of the user for different physical attributes;
(user performs physical tests and enters them into the system using the input device 14 to determine the user's current fitness level, ¶ 0048, Fig.1; examples of exercises provided in ¶ 0053-0081); 
-    […] deliberately entering a feedback […], in order to indicate a sensation of the user [regarding] said first physical exercise […];
(user enters their perceived exertion level, using the input device 14, from “Tired” to “O.K.” to “Feeling Great”, ¶ 0050; the recommendation may have been made on the grounds of the user input “Tired” to a query of their perceived exertion level during a relatively easy cardio evaluation routine, ¶ 0082; block 40 is a precursor to block 36, Fig.2A; see also paragraphs 45, 102, and 161 and Figure 2A, selections 36 and 40)”
-    automatically selecting by said automatic exercise selection system in said database the second physical exercise on the basis of said user objective entered by the user, of one or several physical attributes to be reinforced and/or activated as determined according to the level of the user for this attribute, and of said user feedback.
(see, e.g., Figure 2A, selection 36);

Furthermore, while Barnes teaches the user wearing a fitness device (paragraph 9) it may not teach all of the remaining limitations, however, in an analogous reference Lake teaches:
wherein said automatic exercise selection system comprises a mobile device and a motion sensor, wherein said user wears said mobile device and said motion sensor, said motion sensor comprising a three-axis accelerometer
with a pushbutton or a touch screen
(see, e.g., paragraphs 5, 41,48, 55, 62, 85, 87, 90, and 102);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Specifically, it would have been obvious to have added the use of the mobile device and motion sensors as well as employing the associated computer programming for characterizing motion data and providing feedback as taught by Lake into the method otherwise taught by Barnes in order to provide an exercise curriculum that more closely matches the needs of the user.

Furthermore, while Barnes teaches the user inputting feedback in regard to how difficult the exercise was as well as Lake teaches employing a mobile device comprising a touch screen that is used for user input, these references may not teach all of the remaining limitation, including that the user deliberately enters an unprompted feedback in order to indicate a sensation of the user during the performance of a physical exercise, however, in an analogous reference, Desnerck teaches those limitations (see, e.g., paragraph 59).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the programming taught by Desnerck to the method taught by the otherwise cited prior art references, in order to more accurately capture the user's reaction to the difficulty of the exercise being performed by capturing that difficulty during the performance via inputs to the touch screen of the mobile device


In regard to Claim 15, Barnes 
In regard to Claim 16, while Barnes teaches automatically selecting successive exercises, Lake teaches these limitations:
automatically determining a signature of movement…
wherein said signature of the movement of said user comprises…
(see, e.g., paragraph 48 in regard to capturing "data associated with bodily movement," including data regarding “speed" and "force."  See, e.g., paragraph 51 in regard to the computer application identifying and classifying an exercise (“signature of movement”) based on an analysis of the data associated with bodily motion.  This is also within the BRI of "always determine automatically on the basis of acceleration data...as long as the user performs the physical” exercise" to the extent that Lake teaches only ("always") employing the computer application ("determine automatically"), and not some manual method, in order to provide the analysis of the user's motion (“as long as the user performs a physical exercise”));
[providing feedback] on the basis of said signature of the movement of said user during the performance of a physical exercise 
(see, e.g., paragraph 53 and 120 in regard to providing feedback to the user based on the user's form score, feedback including modifying the user's exercise form.);

Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Specifically, it would have been obvious to have added the use of the mobile device and motion sensors as well as employing the associated computer programming for characterizing motion data and providing feedback as taught by Lake into the method otherwise taught by Barnes, and specifically thereby employing the generated user form score as taught by Lake, as a factor to be used to automatically select a physical exercise as taught by Barnes, as well as employed the mobile phone taught by Lake as a wearable device as taught by Barnes, in order to provide an exercise curriculum that more closely matches the needs of the user.

In regard to Claim 17, Barnes teaches these limitations.  See, e.g., paragraphs 45, 102, and 161 and Figure 2A, selections 36 and 40.workout blocks are stored in the database 22 by workout group, e.g. cardio, core, strength, flexibility, ¶ 0087.
In regard to Claim 18, Barnes teaches these limitations:  the fitness level of workout blocks (e.g. level 1 - easy to level 5 - hard), ¶ 0087).
In regard to Claim 19, Barnes teaches these limitations:  define level of proficiency within a sport, ¶ 0013, 0033, 0035, Table 1.
In regard to Claim 20, see rejection of Claim 14.
In regard to Claim 21, Barnes teaches these limitations:  profile screen is displayed for entry in data fields of height, weight, ¶ 0048; age, gender shown in Fig.4.
In regard to Claim 22, Barnes teaches these limitations:  user is guided through the fitness evaluation when, block 30 if Fig.2A, when they are building their personal profile, then again after every 10th workout through the physical challenge, ¶ 0151-0152; when user takes the physical challenge, the goals and curriculum are modified based on the user’s detected fitness deficiencies, ¶ 0082-0056, Fig.2A).

In regards to Claim 23, Barnes teaches these limitations:
wherein one or several physical exercises are regrouped in a training unit 
(each session formed from an arrangement of multiple workout blocks, these blocks are arranged by the software heuristics to form each session, ¶ 0087; Fig.9 shows arrangement of workout blocks into a workout session, ¶ 0133; users customize their workouts by selecting a focus area and a workout is assembled that integrates their daily desired focus area with their overall fitness goals, ¶ 0137),
wherein one or several training units are regrouped in sessions having a total duration of a whole number of weeks, for example 3 weeks 
(curriculum is a multi-session workout schedule, ¶ 0087; typical user of the program may see progress after 3-4 weeks, ¶ 0052; after each focus area is completed, the program will gather user feedback to further modify the curriculum, ¶ 0113, 0126), 
wherein reference exercises are integrated in each session so as to cause the training to evolve according to the level achieved at the time t+l as compared to the level reached at the time t 
(periodic physical challenges, block 30 in Fig.2A is used to track’s a user’s “hard progress” of improvement as demonstrated by a quantifiable change in user’s performance, ¶ 0151-0152; planned workout schedule is adjusted to accommodate user’s progress, ¶ 0007-0008)”.
Response to Arguments
	Applicant argues on pages 7-8 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    171
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    130
    633
    media_image2.png
    Greyscale

Applicant’s argument is not persuasive because Example 42 does not state that patent eligible subject matter may be claimed solely by claiming an invention with specificity.  Example 42 concerned an improvement to allowing users to “share information in real time in a standardized format regardless of the format in which the information was input by the user”, which is in no way analogous to Applicant’s claimed invention.  



    PNG
    media_image3.png
    329
    681
    media_image3.png
    Greyscale


Applicant’s argument is not persuasive because there is no requirement under the Office’s interpretation of Berkheimer for the Examiner to “demonstrate that each and every element of the pending claim is routine and conventional” (emphasis added).  Instead, the requirement only applies to elements claimed in addition to the abstract idea.  To that end, the 101 rejection made supra identifies those elements claimed in addition to the abstract idea and provides evidence that they are generic, well-known, and conventional.  Namely, the rejection states that “the Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., Figures 1 and 2 in Applicant’s specification.” 


    PNG
    media_image4.png
    357
    645
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive because no such analysis must be made under the second prong of the Mayo test.  The question for the second prong is whether the elements claimed in addition to the abstract idea add “significantly more” or are generic, well-known, and conventional.  To that end, the 101 rejection sets forth that embodying an abstract idea in software that is executed on generic computing hardware does not add significantly more than the abstract idea itself because such an activity is generic, well-known, and conventional.  The Examiner need not make a finding under Berkheimer that Applicant’s abstract idea itself is generic, well-known, and conventional. 

Barnes fails to teach the user providing “unprompted” feedback during the exercise.  Applicant’s argument is not persuasive because based on the Applicant’s amendments as well as Applicant’s interpretation of the BRI of “unprompted” meaning “deliberately” during the exercise providing feedback, Desnerck is now relied upon to teach this feature.



    PNG
    media_image5.png
    382
    669
    media_image5.png
    Greyscale

Applicant’s argument is not persuasive because Lake is not relied upon in the rejection to teach providing feedback during an exercise, Lake is only relied upon to teach a mobile device with a touch screen and/or push buttons.



    PNG
    media_image6.png
    155
    672
    media_image6.png
    Greyscale

Applicant’s argument is not persuasive because Desnerck is only relied upon to teach a subject providing feedback during an exercise.
	Applicant argues on page 14 of its Remarks that Barnes fails to teach the limitations of Claim 15.  Applicant’s argument is not persuasive because Barnes teaches the feedback altering the “curriculum” (paragraph 45) and the “curriculum” is taught by Barnes as comprising both physical exercises and the level of exertion for those exercise (see, e.g., paragraph 87).  Therefore, Barnes teaches whereby the feedback may alter both the level and/or the exercises themselves.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715